Title: To John Adams from Andrew Barrall, 3 June 1797
From: Barrall, Andrew
To: Adams, John



Sir
District of Delaware June the 3th 1797

In Closed you will find my Commission as supervisor of the UNS for the aforesaid District. having had the Honour to hold—haveing for Sumtime past Notifide my Intentions to Resigne I have now come to a full determonation in testamoney there of I have thaught proper to forward the Commission which I hope you will pleas to Accept
I am Sir / Your Most obediant & Very / Humble Servent

Andw Barrall